ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 6/22/21 wherein claims 1-23 were canceled and claims 24-35 were added.  
	Note(s):  Claims 24-35 are pending.

ELECTION BY ORIGINAL PRESENTATION
Newly submitted claims 25, 26, 28, 30-33, and 35 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons.  In the previously presented claims, the invention was directed to administering 177Lu-DOTAGA(tBu)4)-IAC in combination with a PD-1, PD-L1, or CTLA-4 inhibitor.  In addition, dependent claims were presented wherein 177Lu-DOTAGA(tBu)4)-IAC in combination with a PD-1, PD-L1, or CTLA-4 inhibitor is co-administered with a 68Ga labeled IAC species (see the claims filed 12/28/20).  Pending claims 24, 27, 29, and 34 are consistent with claims that were presented on 12/28/20 for examination.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25, 26, 28, 30-33, and 35 are WITHDRAWN from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

WITHDRAWN CLAIMS
Claims 25, 26, 28, 30-33, and 35 are WITHDRAWN from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 6/22/21 to the rejection of claims 1, 4, 7-17, and 23 made by the Examiner under 35 USC 103, 112, and/or double patenting have been fully considered and deemed persuasive-in-part for reasons set forth below.
Double Patenting Rejection
Note(s):  The double patenting rejection was modified to be consistent with the newly presented claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24, 27, 29, and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 18, and 19 of copending Application No. 16/568,227.   Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to compositions that are used for treating HER2+ cancers wherein one may use DOTAGA, 177Lu, and IAC (see copending claim 6) in combination with second treatment substance such as the substance listed in claim 1 of the copending application or an inhibitor as set forth in claim 1 of the instant invention.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
APPLICANT’S ASSERTION
	In summary, it appears that Applicant inadvertently omitted a response to the double patenting rejection.
EXAMINER’S RESPONSE
	The double patenting rejection is still deemed proper as both the instant and copending inventions disclose overlapping subject matter.

Written Description Rejection
	Note(s):  The 112 first paragraph rejection was modified to be consistent with the newly presented claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 24, 27, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to inhibitor agents of PD-1, PD-L1, and CTLA-4 other than Nivolumab, MK-3475, MPDL3280A, MED14736, ipilimumab, and tremelimumab.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.
APPLICANT’S ASSERTION
	In summary, it appears that Applicant inadvertently omitted a response to the written description rejection.
EXAMINER’S RESPONSE
	The written description rejection is still deemed proper for reasons of record above.

Prevention Claims
	Note(s):  The 112 first paragraph rejection was modified to be consistent with the newly presented claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 27, 29, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	There are several guidelines when determining if the specification of an application allows the skilled artisan to practice the invention without undue experimentation.  The factors to be considered in determining what constitutes undue experimentation were affirmed by the court in In re Wands (8 USPQ2d 1400 (CAFC 1986)).  These factors are (1) nature of the invention; (2) state of the prior art; (3) level of one of ordinary skill in the art; (4) level of predictability in the art; (5) amount of direction and guidance provided by the inventor; (6) existence of working examples; (7) breadth of claims; and (8) quantity of experimentation needed to make or use the invention based on the content of the disclosure.
(1) Nature of the invention
	The instant invention is directed to a method of treating HER2+ cancers by administering a composition comprising a PD1/PDL1/CTLA4 inhibitor and IAC conjugated to DOTAGA(tBu)4 that is radiolabeled with 177Lu to a subject as set forth in independent claim 24.  In various locations throughout the specification, it is set forth that ‘treating’ the cancer includes inhibiting of the cancer.  Specifically, the term ‘treating’ according to any standard dictionary (e.g., Merriam-Webster Dictionary) defines ‘inhibiting’ as ‘hindering, preventing, or restraining’.  Thus, the pending claims read on the prevention of HER2+ cancers.
(2) State of the prior art
	The references of record do not indicate which specific cancers are capable of inhibited by administering HER2+ composition as set forth in independent claim 24.
(3) Level of one of ordinary skill in the art
	The level of one of ordinary skill in the art is high.  Independent claim 24 encompasses a vast number of possible cancers and PD1/PDL1/CTLA4 inhibitors combinations present in the composition that inhibit HER2+ cancer.  Applicant’s specification does not enable the public to make or use such a vast number of possible substances that prevent HER2+ activity.
(4) Level of predictability in the art
	The art pertaining to cancer treatment is highly unpredictable.  Determining the various types of cancers and inhibitor combinations that are effective at preventing cancers requires various experimental procedures and without guidance that is applicable to all HER2+ cancers, there would be little predictability in performing the claimed invention.
(5) Amount of direction and guidance provided by the inventor
	Independent claim 24 encompasses a vast number of cancers and PD1/PDL1/CTLA4 inhibitors.  Her2+ cancers are cells that have a protein call HER2 on their surface.  HER2 regulates cell growth.  Cancer cells that generate too much HER2 are found in subjects with breast, bladder, pancreatic, ovarian, and stomach cancers.  
	Applicant’s limited guidance does not enable the public to prepare such cancer-PD1/PDL1/CTLA4 inhibitor compositions which actually prevent cancer.  Thus, there is no directional guidance for the various HER2+ cancers and inhibitor combinations that are effective in inhibiting/prevention all activity of HER2+.
(6) Existence of working examples
	Applicant’s limited working examples do not enable the public to prepare such a numerous amount of combinations of the cancer-PD1/PDL1/CTLA4 inhibitor substances which prevent HER2+ cancers.  While Applicant’s claims encompass a plethora of possible cancers and PD1/PDL1/CTLA4 inhibitors, the specification provides for IAC-DOTAGA-177Lu in combination with PD1/PDL1/CTLA4 inhibitors Nivolumab, MK-3475, MPDL3280A, MED14736, ipilimumab, and tremelimumab.  There is no data to indicate that HER2+ cancers are inhibited/prevented during a subject’s lifetime when one is administered a compositions as set forth in the instant invention.
(7) Breadth of claims
	The claims are extremely broad due to the vast number of possible HER2+ cancers and PD1/PDL1/CTLA4 inhibitor combinations.
(8) Quantity of experimentation needed to make or use the invention based on the content of the disclosure
	The specification does not enable any person skilled in the art to which it pertains to make or use the invention commensurate in scope with the claims.  In particular, the specification fails to enable the skilled artisan to practice the invention without undue experimentation.  Furthermore, based on the unpredictable nature of the invention, the state of the prior art, and the extreme breadth of the claims, one skilled in the art could not perform the claimed invention without undue experimentation.
APPLICANT’S ASSERTION
	In summary, it appears that Applicant inadvertently omitted a response to the 112 first paragraph rejection.
EXAMINER’S RESPONSE
	The 112 first paragraph rejection is still deemed proper for reasons of record above.

112 Second Paragraph Rejections
	All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.

Essential Steps Are Missing
	The 112 second paragraph rejections for omitting essential steps is WITHDRAWN because the claims were canceled.

112 Fourth Paragraph Rejections
	All outstanding 112 fourth paragraph rejections are WITHDRAWN because Applicant canceled the claims.

103 Rejection
	Note(s):  The 103 rejection is modified to address Applicant’s arguments and the newly presented claims and steps therein.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24, 27, 29, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al (Cancer Biotherapy and Radiopharmaceutical, 2015, Vol. 30, No. 4, pages 152-159) in view of Westerlund et al (Mol. Pharmaceutics, 2016, Vol. 13, pages 1668-1678) and in further view of Dolan et al (Cancer Control, 2014, Vol. 21, No. 3, pages 231-237), Weineisen et al (EJNMMI Research, 2014, Vol. 4, No. 63, pages 1-15), and Yeong et al (Biomed. & Biotechnol., 2014, Vol. 15, No. 10, pages 845-863).
Baum et al disclose PET/CT imaging of 68Ga-NODAGA-THERANOSTS for receptor targeting wherein NODAGA is the chelating agent and THERANOST is the αvβ3 integrin antagonist (IAC) peptidomimetic 4-[2-(3,4,5,6-tetrahydropyrimidine-2-ylamino)ethyloxy]benzoyl-2-[N-(3-amino-neopenta-1-carbamyl)]-aminoethylsulfonyl-amino-beta-alanine.  Baum et al disclose that their invention is applicable for non-small cell lung cancer and breast cancer.  In addition, it is disclose that the radiolabeled 68Ga-NODAGA-THERANOST conjugate may be used for PET/CT imaging (see entire document, especially, abstract; pages 153-154, bridging paragraph; page 154, right column, second through fourth complete paragraphs). Baum et al disclose that IAC may be labeled with 99mTc and 111In as well and evaluated as optical imaging agent (page 154, left column, first complete paragraph; page 154, right column, second and third complete paragraphs).  
	Baum et al disclose that their future studies would include monitoring non-invasively changes after anti-antigiogenic therapies and possibly determining the clinical and pathological efficacy of neoadjuvant chemotherapy, immunotherapy, or molecular therapy of small molecules.  It was the hope that the studies would yield data on applying therapeutics may be used which inhibit angiogenesis in tumors (page 158, left column, second complete paragraph).
	Baum et al disclose that medical imaging has a key role in cancer diagnosis and clinical management of patients because it highlights the presence of cancer non-invasively.  In addition, medical imaging enables one to identify spread and metabolism of cancer; enable cancer staging, re-staging, and therapy monitoring; and to distinguish the differences between normal and malignant tissues.  Positron emission tomography (PET), magnetic resonance imaging (MRI), computed tomography (CT), and fusion imaging (PET/CT or PET/MRI) are technology techniques that may be utilized.  As a result, clinicians are seeing improvement in cancer treatment using such techniques that enable one to generate a cancer treatment program that is tailored and personalized for an individual’s needs (pages 152-153, bridging paragraph).  
In patient imaging studies, subjects were administered an intravenous injection of a THERANOST containing compositions and PET/CT scans were obtained at 60 minutes.  One patient had extensive metastatic breast cancer and a HER2 score of 3 (page 155, left column, ‘Patient imaging’).
	Also, Baum et al disclose that THERNOST carrying therapeutics cargoes may possess potent activity when used in combination with drugs having distinct chemotype.  Possible drugs include bevacizumab, sorafenib, paclitaxel, docetaxel, bortezomib, sunitinib, bosutinib, or dasatinib.  It is disclosed that co-administration of THERANOST in a drug delivery system could potentially enhance the efficacy of anticancer drugs.  Still, it is asserted that molecular targeted radionuclide therapy (TRNT) may have important applications for treating diseases with cytotoxic radionuclides directed to the malignant of tissue.  Furthermore, it is disclosed that DOTAGA conjugated to IAC (also known as THERANOST) might be effective for TRNT when labeled with radionuclides such as 177Lu (page 158, left column, third complete paragraph).
While Baum et al disclose that various therapeutic substances may be conjugated or co-administered with the radiolabeled DOTAGA conjugate, the document does not specifically categorize the species as PD1, PDL1, or CTLA4 species.  In addition, while Baum et al renders obvious the species 177Lu-DOTAGA-IAC, the document does not specifically teach that DOTAGA may be replaced with DOTAGA(tBu)4.  
Westerlund et al disclose that in conducting studies, they found that the replacement of the DOTA chelator with DOTAGA improves the biodistribution of radiolabeled Affibody molecules.  The studies involved labeling anti-HER2 Z2:2891 with 111In-DOTAGA and 68Ga-DOTAGA (see entire document, especially, abstract; pages 1668-1669, bridging paragraph).  Westerlund et al disclose that overexpression of HER2 is detected in various cancers including breast and gastrointestinal cancers.  Thus, they disclose that the determination of HER2 receptor overexpression would allow stratification of patients that may benefit from HER2 targeted therapy.  Also, it is disclosed that Affibody may be labeled using PET radionuclides such as 111In and 68Ga (page 1669, left column, second complete paragraph; page 1669-1670, bridging paragraph).  
Westerlund et al disclose the synthesis of DOTAGA conjugated to a HER2 binding Affibody molecule, Z2:2891.  The synthesis of Z2:2891 involved using Fmoc/tBu chemistry.  After the completion of the peptide synthesis, tert-butyl protected chelator, DOTAGA(tBu)4 were conjugate to the free amino terminus of Z2:2891 to generate DOTAGA(tBu)4- Z2:2891 (page 1670, left column, ‘Synthesis of DOTAGA- and DOTA-Conjugated Z2:2891‘; pages 1672-1673, bridging paragraph).  
Westerlund et al disclose comparative in vivo studies of the radiolabeled peptide-chelator conjugates (page 1671, right column, ‘Comparative in Vivo Studies’; page 1674, left column, ‘Comparative in Vivo Studies’).  In addition imaging of the 111In and 68Ga peptide-chelator conjugates was performed (pages 1671-1672, bridging paragraph; page 1674, Tables 4 and 5).  
Dolan et al disclose various substances that may be used for cancer immunotherapy.  In particular, the document discloses immunotherapeutic approaches for treating cancer that have be utilized for the last few decades (see entire document, especially, abstract; Table 1, page 233; and Table 2 page 234).  For example Tables 1 and 2 (see excerpts below) disclose PD1, PDL1, and CTL4 pathway inhibitors that may be used alone or in combination with another substance such as an antibody and/or chemotherapeutic agent which is consistent with the teachings of Baum et al.

Dolan et al, page 233 Table 1

    PNG
    media_image1.png
    512
    826
    media_image1.png
    Greyscale


Dolan et al, page 234 Table 2

    PNG
    media_image2.png
    342
    727
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    374
    722
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    294
    736
    media_image4.png
    Greyscale

Weineisen et al disclose that DOTAGA may be conjugated to prostate specific membrane antigen (PSMA) and radiolabeled with 177Lu or 68Ga (see entire document, especially, abstract).  Also, it is disclosed that gallium and lutetium DOTAGA conjugated ligands have a significantly increased affinity for PSMA (pages 12-13, bridging paragraph).  In addition, Weineisen et al disclose that 68Ga and 177Lu were rapidly internalized by PSMA expressing cells and have favorable pharmacokinetic profiles in vivo and negligible unspecific uptake with no redistribution in vivo (page 14, left column, ‘Conclusions’).
	Yeong et al disclose therapeutic radionuclides used in clinical therapy (see entire document, especially, abstract).  In particular, Yeong et al is made of record because it discloses that both 111In and 177Lu are therapeutic radionuclides that also emit radiation for imaging (page 855, left and right columns, bridging paragraph).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Baum et al using the teachings of Westerlund et al, Dolan et al, and Weineisen et al and generate a composition comprising 177Lu-DOTAGA(tBu)4-IAC and a PD1, PDL1, or CTLA4 inhibitor 2which is administered to a subject to treat a HER2+ cancer for the reasons set forth below.
(1) Baum et al renders obvious 177Lu-DOTAGA-IAC because page 158, left column, third complete paragraph, discloses that one may have a target radionuclide therapy species wherein a radionuclide such as 177Lu is conjugated to DOTAGA-IAC (IAC is also known as THERANOST).  (2) The motivation to replace DOTAGA in 177Lu-DOTAGA-IAC with DOTAGA (tBu)4 is as followings.  Westerlund et al disclose that during the synthesis of DOTAGA to a HER2 antibody, tBu is utilized such that after the completed peptide synthesis, DOTAGA(tBu)4 is conjugated to the HER2 antibody.  Thus, it would be obvious to a skilled artisan to have DOTAGA(tBu)4 present in the composition; hence, 177Lu-DOTAGA(tBu)4-IAC is obvious.
	(3) It would have been obvious to a skilled artisan at the time the invention was made to co-administer 177Lu-DOTAGA(tBu)4-IAC with a therapeutic such as an antibody for the following reasons.  (a) Westerlund et al disclose that one may have a HER2 antibody conjugated to DOTAGA(tBu)4 (page 1670, left column, ‘Synthesis of DOTAGA- and DOTA-Conjugated ZHER2:2891’).  (b) Baum et al disclose that one may have a therapeutic substance co-administered with the 177Lu-DOTAGA-IAC composition (page 158, left column, third complete paragraph).  
	(4) It would have been obvious to one of ordinary skill in the art at the time the invention was made to administer a 68Ga-DOTAGA(tBu)4-IAC companion as set forth in claim 16 because Baum et al disclose that one may have a 68Ga THERANOST composition administered to a subject and that a 177Lu THERANOST composition may be administered as well.  The 177 Lu composition may be administered for radiotherapeutic purposes and the 68Ga THERANOST composition is administered for imaging purposes (see entire document, especially, abstract; page 158, left column, first through fifth paragraphs).  Also, Westerlund et al disclose comparative in vivo studies (pages 1671-1672, ‘Comparative in Vivo Studies’) with 68Ga and another radionuclide, 111In which is equivalent to 177Lu.  Specifically, according to Yeong et al, therapeutic radionuclides that also emit radiation for imaging include 111In and 177Lu (page 855, left and right column, bridging paragraph).  Thus, it would have been obvious to a skilled artisan that the 111In compositions used for comparative analysis may be replace with 177Lu because the art discloses that both 111In and 177Lu are therapeutic radionuclides that also emit radiation for imaging.
	(5) While Baum et al fail to disclose the multitude of HER2 cancers are encompassed by their invention, the document does disclose non-small cell lung cancer and breast cancer.  Likewise, Westerlund et al disclose that it is well known in the art that overexpression of HER2 is detected in several cancers.  Those cancers include breast and gastrointestinal cancer (page 1669, left column, second complete paragraph).
	(6) It would have been obvious to a skilled artisan to incorporate an antibody into the composition for the following reasons.  (a) Westerlund et al disclose that it is known in the art to conjugate an antibody that inhibits HER2 expression (ZHER2:2891) to the chelator, DOTAGA(tBu) (page 1670, left column fifth complete paragraph; page 1670, left and right columns, bridging paragraph).  (b) Baum et al disclose that one may have a therapeutic drug present with the THERANOST and discloses that it may be various antibodies such as bevacizumab (page 158, left column, third complete paragraph).
	(7) In addition, it would have been obvious to a skilled artisan to have a multidrug regiment that includes co-administration of a peptidomimetic compound and one of the substances in claim 23 for the following reasons.  (a) Baum et al disclose that one may have therapeutic cargoes present with the THERANOST.  Those therapeutic cargoes include antibodies and chemotherapeutic substances.  Possible therapeutic cargoes are bevacizumab, paclitaxel, docetaxel, sunitinib, and dasatinib. It should be noted that paclitaxel and docetaxel are taxols and chemotherapeutic drugs.  
	Also, would have been obvious to a skilled artisan to use drugs that include those of the PD1, PDL1, and CTLA4 pathway.  Dolan et al disclose Table 1 (page 233) and Table 2 (page 234) (see the excerpts above) that include some of the same species referenced in Baum et al (e.g., docetaxel, bevacizmab, and sunitinib) as well as substances included in claim 23 (e.g., gemcitabine, cyclophosphamide, Taxol (e.g., doctaxel and paclitaxel), cisplatin, and carboplatin).  Furthermore, Tables 1 and 2 disclose substances like Nivolumab, ipilimumab, tremelimumab, MED14736, pembrolizumab (MK-3475), and MPDL3280A which are inhibitors of PD1, PDL1, and CTLA4.  As indicated in Tables 1 and 2, the inhibitors of PD1, PDL1, and CTLA4 may be used alone or in combination with other therapeutics.
(8) Weinstein et al was made of record to illustrate that it is well known in the art to conjugate 177Lu and 68 Ga to DOTAGA and evaluate a HER2 cancer such as prostate cancer.  Also, the document is made of record because it discloses that 68Ga and 177Lu have favorable pharmacokinetic profiles in vivo and only negligible unspecific uptake with no redistribution in vivo for prostate specific membrane antigen expressing cells (see entire document, especially, abstract; pages 12-13, bridging paragraph;  page 12, left column, first complete paragraph).  
	Since all of the documents are related to HER2 related cancers and/or agents for cancer targeting, the references may be considered to be within the same field of endeavor.  As a result, the reference teachings are combinable.  Thus, for the reasons set forth above, the instant invention is rendered obvious over the cited prior art.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the cited prior art documents do not render obvious the instant composition used to treat HER2+ cancer.  In particular, it is asserted that the primary document (Baum et al) does not discloses DOTAGA(tBu)4.  Also, it is asserted that Baum et al does not suggest administering the composition in combination with a PD-1, PD-L1, or CTLA-4 inhibitor.  Also, it is asserted that for Weineisen et al, the document focuses on prostate cancer, not HER2+ cancer.  It is asserted that the instant invention is directed to αvβ3 and αvβ5 integrin antagonist peptidomimetics for radionuclide therapy unlike the cited prior art.

EXAMINER’S RESPONSE
	All of Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  First, Applicant is respectfully reminded that a combination rejection is made.  Thus, it is the combined teachings of the prior art, not a single references, that renders obvious a composition comprising DOTAGA(tBu)4 in combination with a PD-1, PD-L1, or CTLA-4 inhibitor.  Second, all references of record are directed to cancers/tumors.  The references collectively illustrate that some tumor/cancer substances are not limited to particular types of tumors/cancers, but that the technique and substances (e.g., radiolabeled composition) may be used to evaluate different tumors/cancers.  Yan et al (Cancer Metastasis Rev, 2015, Vol. 34, pages 157-164) is made of record in this office action to illustration that HER2 expression is found in diverse cancers/tumors.  Possible cancers/tumors include melanoma, ovarian cancers, hepatocellular carcinomas, prostate cancers, cholangiocarcinomas, pancreatic adenocarcinomas, small intestinal malignancies, lung cancers (non-small cells), head and neck carcinomas, ovarian (epithelial) cancers, colorectal cancers, unknown primary cancers, uterine cancers, uterine and cervical cancers, cervical cancers, gastric adenocarcinomas, gallbladder cancers, breast cancers, esophageal, esophagogastric junction cancers, and bladder cancers (Yan et al, page 160, Table1; page 161, Figure 1).  Third, the tables (Tables 1 and 2) disclosed in Dolan et al read on a variety of tumors/cancers including HER2+ cancers.  Fourth, the combined teachings of Baum et al and Westerlund et al render obvious the replacement of DOTAGA with DOTAGA(tBu)4 as both references disclose that HER2 associated targets (e.g., breast cancer) wherein a composition radiolabeled with 68Ga, 99mTc, and 111In may be used (see Westerlund et al, page 1668, abstract; pages 1668-1669, bridging paragraph; page 1669, left column, second complete paragraph; page 1670, left column, fourth complete paragraph; page 1670, left and right columns, bridging paragraph; see Baum et al, page 152, abstract; page 152-153, bridging paragraph; pages 153-154, bridging paragraph; page 155, left column, third complete paragraph; page 158, left column, second and third, complete paragraphs).
	In regards to Applicant’s assertions that Baum et al does not disclose a PD-1, PD-L1, or CTLA-4 inhibitor, the following response is given.  Baum et al disclose that their composition, which Westerlund et al renders obvious the replacement of DOTAGA with DOTAGA(tBu)4, disclose that one may co-administer a therapeutic substance with their composition.  Some of those substances which Baum et al disclose that be co-administered are listed in Table 1 of Dolan et al (e.g., bevacizumab, paclitaxel, docetaxel, sunitinib, and dasatinib).  In Tables 1 and 2, Dolan et al disclose that administering those therapeutic cargo agents are effective for various types of tumors/cancers depending upon the type of cancer being treated.  In addition, Tables 1 and 2 discloses that one may use those therapeutic agents disclosed in Baum et al alone or with certain PD1/PD-L1 or CTLA4 inhibitors.  For example (see excerpt below), docetaxel is the same item disclosed in Baum et al.  Table 1 discloses that one may use docetaxel or MPDL3280A.  A search of the art discloses as well as Table 1 discloses that MPDL3280A is a PD1-PD-L1 inhibitor that appears in Applicant’s claim 34.  Thus, the skilled artisan would recognize that Table 1 gives therapeutic alternatives to the chemotherapeutic cargo substances which are also therapeutic substances referenced in Baum et al which may be co-administered with the THERANOST substances.  Likewise for solid tumors, Table 1 discloses that bevacizumab may be used in combination with MPDL3280A.  Bevacizumab is a therapeutic cargo substance disclosed in Baum et al and MPDL3280A is a PD1-PD-L1 inhibitor that appears in Applicant’s claim 34.  Also, Dolan et al disclose that sunitinib (this substance is disclosed in Baum et al) is a therapeutic agent that may be used in place of MPDL3280A ± bevacizumab.  MPDL3280A is a PD1-PD-L1 inhibitor which appears in Applicant’s claim 34.
Dolan et al, page 233, Table 1

    PNG
    media_image5.png
    519
    840
    media_image5.png
    Greyscale

	In Table 2 (see excerpt below), the following is established.  Dolan et al disclose some of the therapeutic substances (e.g., docetaxel, bevacizumab, and paclitaxel) which may be used alone, in place of, or in combination with a PD1, PD-L1, or CTLA4 inhibitor.  The PD1, PD-L1, or CTLA4 inhibitors overlap with some in Applicant’s claim 34 (e.g., Nivolumab, pembrolizumab (also known as MK-3475), and ipilimumab).  Thus, the teachings of Dolan et al would motivate one to use a PD1, PD-L1, or CTLA4 inhibitor in combination with or without therapeutic cargo substances disclosed in Baum et al.  In addition, since Baum et al disclose a 177Lu-IAC-DOTAGA complex that may be co-administered with a therapeutic cargo substance and because the prior art renders obvious replacing DOTAGA with DOTAGA(t(Bu)4), the skilled artisan would be motivated to use a compositions as set forth in independent claim 24 for treating HER2+ cancers.
Dolan et al, page 234, Table 2

    PNG
    media_image6.png
    498
    650
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    414
    650
    media_image7.png
    Greyscale

	In response to the assertion that the instant invention is directed to αvβ3 and αvβ5 integrin antagonist peptidomimetics for radionuclide therapy, it is duly noted that both Applicant and Baum et al disclose an overlapping peptidomimetic, IAC.  According to MPEP 2112.01, Section II, if a composition/compound is physically the same, then the properties are the same.  In other words, products of identical chemical composition cannot have mutually exclusive properties.  Thus, the properties associated with Applicant composition would also be present in the composition of the prior art.
	Thus, for the reasons set forth above, the 103 rejection is still deemed proper as it renders obvious a composition comprising IAC-DOTAGA(tBu)4 conjugated to 177Lu in combination with a PD-1, PD-L1, or CTLA-4 inhibitor that may optionally be administered with other compositions and labeled with 68Ga and the effectiveness of the composition(s) evaluated from imaging data, and identifying spread and metabolism of the cancer of interest, therapy monitoring.
NEW GROUNDS OF REJECTIONS
112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27:  The claim is ambiguous for the following reasons:  (1) it is unclear if the phrase ‘a ligand containing the active moiety’ is referring to the composition from claim 24 or if it is actually the composition of claim 27.  (2) In addition, the claim recites the limitation "the αVβ3 integrin" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  (3) Furthermore, it is unclear what specific imaging technique Applicant is referring to that is being used to collect data.
Claim 29:  The claim is ambiguous because it is unclear what data is obtained and how one determines if a treatment is actually effective when data is compared.  In addition, it is confusing at what point historical data is obtained as independent claim 24 does not disclose obtaining date of some sort (e.g., images) prior to administering the desired compositions of claims 24 and 27.  Also, it is unclear if the effectiveness of the treatment is limited to the 177Lu composition that was administered only or if data from the second composition administered (the 68Ga labeled composition) is also involved in the process.  Still, it is unclear what necessary threshold must be met for a treatment to be considered to be effective or not.  Furthermore, the claim recites the limitation "the location and density" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

ESSENTIAL METHOD STEPS ARE MISSING
Claim 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are those that are necessary to determine the effectiveness of the administered treatment.

OBJECTION TO SPECIFICATION
Once again, the disclosure is objected to because of the following informalities: on page 8, paragraph [0027], last line of paragraph, should ‘(tBu).sub.4’ be ‘(tBu)4’?.  
Appropriate correction is required.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        July 1, 2021